


Exhibit 10(g)

 

CBS BONUS DEFERRAL PLAN

FOR DESIGNATED SENIOR EXECUTIVES

 

PART B – AMENDMENT AND RESTATEMENT AS OF JANUARY 1, 2009

 

Section 1.  Establishment and Purpose of the Plan.

 

1.1                                 Establishment.  The Viacom Bonus Deferral
Plan for Designated Senior Executives was adopted as of August 28, 2002 as an
unfunded plan of voluntarily deferred compensation for the benefit of
Participants.  As of December 31, 2005, the Viacom Bonus Deferral Plan for
Designated Senior Executives was amended and restated, and renamed the CBS Bonus
Deferral Plan for Designated Senior Executives.

 

1.2                                 2009 Amendment and Restatement. The Plan is
hereby amended and restated effective as of January 1, 2009 by the adoption of
Part B of the Plan, as set forth herein.  Part A of the Plan, consisting of the
original Plan adopted August 28, 2002 and the amendments made prior to
October 3, 2004, applies to compensation that was Deferred during calendar years
ending prior to January 1, 2005 in accordance with the terms of those documents
in effect from time to time on and before October 3, 2004.  The provisions of
this Part B shall apply to compensation that is Deferred on or after January 1,
2005.  This Part B of the Plan is intended to meet all of the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), so
that Participants will be eligible to defer receipt of, and the liability for
the federal income tax with respect to, certain items of compensation from one
year to a later year in accordance with the provisions of applicable law and the
provisions of the Plan.  With respect to compensation that was Deferred during
the 2005, 2006, 2007 or 2008 calendar year, the Plan shall be administered in
accordance with a reasonable, good faith interpretation of Code Section 409A,
and such interpretation shall govern the rights of a Participant with respect to
that period of time.

 

1.3                                 Reporting Employees.  Participation in this
Plan is limited to employees of an Employer who are identified by the Company as
executive officers and directors for purposes of Section 16 of the Securities
Exchange Act of 1934 (“Reporting Employees”) and any employee of an Employer who
is eligible to participate in the CBS Bonus Deferral Plan and whose securities
may be attributable to a Reporting Employee for purposes of Section 16 of the
Securities Exchange Act of 1934.  Any deferrals made under the CBS Bonus
Deferral Plan by any Reporting Employee who was a participant in the CBS Bonus
Deferral Plan and who becomes a Reporting Employee (or whose securities become
attributable to a Reporting Employee) on or after January 1, 2005 shall be
transferred to the Plan as of the date on which such employee becomes a
Reporting Employee (or the date his securities become attributable to a
Reporting Employee).  Any such transferred amounts that were Deferred under the
CBS Bonus Deferral Plan prior to January 1, 2005 shall be governed by Part A of
this Plan.  Any such transferred amounts that were Deferred on and after
January 1, 2005 shall be governed by Part B of this Plan.  Except with respect
to any amounts credited to a Post-2004 Subaccount, any elections and deferrals
made under the CBS Bonus Deferral Plan by a Reporting Employee (or an employee
whose securities may be attributable to a Reporting Employee) prior to the date
his


 

account is transferred to the Plan shall remain in full force and effect under
the CBS Bonus Deferral Plan.

 

1.4                                 Purpose.  The purpose of this Plan is to
provide a means by which a select group of Eligible Employees may, in certain
circumstances, elect to defer receipt of a portion of their cash bonuses paid
under the CBS Corporation Short Term Incentive Plan and any other comparable
annual cash bonus plan sponsored by any Employer.

 

Section 2.  Definitions.  The following words and phrases as used in this Plan
have the following meanings:

 

2.1                                 The term “Account” shall mean a
Participant’s individual account, as described in Section 4.1 of the Plan.

 

2.2                                 The term “Annual Payments” is defined in
Section 5.1(b)(i).

 

2.3                                 The term “Board of Directors” means the
Board of Directors of the Company.

 

2.4                                 The term “Bonus” shall mean any cash bonus
paid under the STIP and any other annual cash bonus plan sponsored by an
Employer which, in the discretion of the Committee, is comparable to the STIP.

 

2.5                                 The term “Bonus Deferral Contributions”
means the portion of the Participant’s Bonus that he elects to defer under the
terms of this Plan.  The portion of any Bonus earned in the year 2002 that an
Eligible Employee elected to defer under the CBS Excess 401(k) Plan (formerly
known as the Viacom Excess 401(k) Plan) shall be deferred under this Plan, and
shall not be recognized under the CBS Excess 401(k) Plan.

 

2.6                                 The term “CBS 401(k) Plan” means the CBS
401(k) Plan (formerly known as the Viacom 401(k) Plan), originally effective as
of September 1, 2001, and as amended from time to time thereafter (or any
successor plan).

 

2.7                                 The term “Code” means the Internal Revenue
Code of 1986, as amended.

 

2.8                                 The term “Committee” means the CBS
Retirement Committee appointed by the Board of Directors.  The Committee may act
on its own behalf or through the actions of its duly authorized delegate.

 

2.9                                 The term “Company” means CBS Corporation.

 

2.10                           The term “Deferral Election” is defined in
Sections 3.1(b) and 3.1(c).

 

2.11                           The term “Deferred” means that an amount is
considered to be deferred within the meaning of Treasury Regulations sections
1.409A-6(a)(2) and 1.409A-6(a)(3).

 

2.12                           The term “Disability” or “Disabled” means that a
Participant (i) has been determined to be disabled by the Social Security
Administration or (ii) is receiving benefits

 

- 2 -


 

under the provisions of the long-term disability plan covering such Participant
that is sponsored by or participated in by the Participant’s Employer.

 

2.13                           The term “Election Filing Date” means, except as
provided in Section 3.1 (c) the date not later than the December 31 immediately
preceding the first day of the applicable calendar year for which a particular
Deferral Election is made.

 

2.14                           The term “Eligible Employee” means an employee of
an Employer who (i) is or becomes a Reporting Employee, or an employee of an
Employer who is eligible to participate in the CBS Bonus Deferral Plan and whose
securities may be attributable to a Reporting Employee for purposes of
Section 16 of the Securities Exchange Act of 1934), (ii) is designated by the
Committee as an employee who is eligible to participate in the Plan; and
(iii) is notified in writing by the Committee that he is eligible to participate
in the Plan.  If an employee becomes an Eligible Employee in any calendar year,
such employee shall remain an Eligible Employee for all future calendar years
during which the Eligible Employee remains an Eligible Employee.

 

2.15                           The term “Employer” means the Company and any
affiliate or subsidiary that adopts the Plan on behalf of its Eligible
Employees, except as provided in Section 2.25.

 

2.16                           The term “Investment Options” means the
investment funds available to participants in the CBS 401(k) Plan, excluding the
Self-Directed Brokerage Account.

 

2.17                           The term “Joint Payment Option” means the time
and form of payment options available for the payment of an Account as described
in Section 5.1(a).

 

2.18                           The term “Joint Payment Option Election” means an
election of a Joint Payment Option by a Participant as described in
Section 5.1(a).

 

2.19                           The term “Participant” means an Eligible Employee
who elects to have Bonus Deferral Contributions made to the Plan.

 

2.20                           The term “Payment Election” is defined in
Section 5.1(a).

 

2.21                           The term “Plan” means the CBS Bonus Deferral Plan
for Designated Senior Executives as set forth herein, as amended from time to
time.  Part A of the Plan is attached hereto and shall apply to compensation
which was Deferred prior to January 1, 2005.  Part B of the Plan is set forth
herein and shall apply to compensation which is Deferred on or after January 1,
2005.  Certain provisions of this Part B apply as of certain earlier effective
dates as specified herein.

 

2.22                           The term “Post-2004 Subaccount” is defined in
Section 4.1.

 

2.23                           The term “Pre-2005 Subaccount” is defined in
Section 4.1.

 

2.24                           The term “Reporting Employee” is defined in
Section 1.3.

 

2.25                           The term “Separation from Service” means the
condition that exists when an Employee who is a Participant in the Plan and the
Employer reasonably anticipate that no further

 

- 3 -


 

services will be performed after a certain date or that the level of bona fide
services that the Employee will perform after such date (whether as an Employee
or an independent contractor) would permanently decrease to no more than 20% of
the average level of bona fide services performed (whether as an Employee or an
independent contractor) over the immediately preceding 36-month period (or the
full period of services to the Employer if the Employee has been providing
services to the Employer for less than 36 months).  For purposes of this
Section 2.25, for periods during which an Employee is on a paid bona fide leave
of absence and has not otherwise experienced a Separation from Service, the
Employee is treated as providing bona fide services at the level equal to the
level of services that the Employee would have been required to perform to
receive the compensation paid with respect to such leave of absence.  Periods
during which an Employee is on an unpaid bona fide leave of absence and has not
otherwise experienced a Separation from Service are disregarded for purposes of
this Section 2.25 (including for purposes of determining the applicable 36-month
(or shorter) period).  For purposes of this Section 2.25 and notwithstanding
Section 2.15, the “Employer” shall be considered to include all members of the
controlled group of corporations, trades or businesses which includes the
Company; provided, however, that in applying Code Section 414(b), the phrase “at
least 50 percent” shall be substituted for “at least 80 percent”; and in
applying Code Section 414(c), the phrase “at least 50 percent” shall be used
instead of the phrase “at least 80 percent.”  Separation from Service shall be
determined on the basis of the modifications described in Treasury Regulation
Section 1.409A-1(h)(3) (or any successor regulation)) as defined in Code
Section 409A and the regulations or other guidance issued thereunder.

 

2.26                           The term “STIP” means the CBS Corporation Senior
Executive Short-Term Incentive Plan or the CBS Corporation Short-Term Incentive
Plan, as applicable, as may be amended from time to time.

 

2.27                           The term “Unforeseeable Emergency” means an event
that results in severe financial hardship to a Participant resulting from (a) an
illness or accident of the Participant or his or her spouse, dependent (as
defined in Code Section 152, without regard to Code Sections 152(b)(1), (b)(2),
and (d)(1)(B)), or beneficiary, (b) loss of the Participant’s property due to
casualty, or (c) other similar extraordinary circumstances arising due to
results beyond the control of the Participant.  This Section 2.27 shall be
interpreted in a manner consistent with Code Section 409A and applicable
provisions of the Treasury Regulations.

 

Section 3.  Participation.

 

3.1                                 Election to Participate.

 

(a)                                  An Eligible Employee must elect to
participate in the Plan as provided below.

 

(b)                                 To participate in the Plan for a calendar
year, an Eligible Employee must make an annual election (a “Deferral Election”)
to defer receipt of a specified portion of his or her Bonus earned during such
calendar year and scheduled to be paid in the succeeding calendar year in
accordance with this Section 3.  Subject to Section 3.1(c), such Deferral
Election must be made not later than the Election Filing Date and shall be
effective as of the Election Filing Date.  For example, prior to December 31,
2009, an Eligible Employee may make a Bonus Deferral

 

- 4 -


 

Contribution election with respect to any Bonus to be earned in 2010 that is
scheduled to be paid in 2011.  An Eligible Employee may make a Deferral Election
whether or not such employee previously has made, or currently has in effect,
any election to make Excess Salary Reduction Contributions under the CBS Excess
401(k) Plan For Designated Senior Executives.  An Eligible Employee’s
entitlement to make Bonus Deferral Contributions shall cease with respect to any
Bonus payable with respect to the calendar year following the calendar year in
which he or she ceases to be an Eligible Employee.

 

(c)                                  Notwithstanding the foregoing, for a
calendar year beginning on or after January 1, 2005 in which an employee first
becomes an Eligible Employee under this Plan or any other account balance plan
maintained by an Employer that is required to be aggregated with this Plan under
Code Section 409A, such Eligible Employee must make a Deferral Election with
respect to any Bonus scheduled to be paid in the next succeeding calendar year
within 30 days of the date he first becomes an Eligible Employee, provided that
such employee has not already become eligible to participate in any other
account balance plan of the Employer (as modified by Section 2.25).  Such
Deferral Election shall be effective on the date made and shall be effective
with regard to the Bonus earned for the remainder of the year in which the
election is made and scheduled to be paid during the calendar year following the
filing of the Deferral Election with the Committee, as determined pursuant to
the pro-ration method permitted under Code Section 409A.  If an Eligible
Employee is a participant in another account balance plan that is required to be
aggregated with this Plan under Code Section 409A when he first becomes eligible
to participate in this Plan, such Eligible Employee shall be eligible to make a
Deferral Election for the calendar year immediately following the calendar year
of his initial eligibility by making an election in accordance with
Section 3.1(b) above.

 

(d)                                 All Deferral Elections shall be made on a
written or electronic form acceptable to the Committee (an “Election Agreement”)
filed with the Committee and shall specify the percentage of a Participant’s
Bonus that is to be deferred under the Plan during the applicable calendar year.

 

(e)                                  All Deferral Elections relating to calendar
years beginning on or after January 1, 2005, once effective, shall be
irrevocable for that calendar year.  All Participants are required to make a
Deferral Election for each calendar year.  If an Eligible Employee fails to make
a Deferral Election for a given calendar year, the Eligible Employee shall not
be entitled to participate in the Plan during that calendar year.  Such Eligible
Employee may resume participation in the Plan by completing and filing with the
Committee a new Deferral Election by the Election Filing Date for the succeeding
calendar year(s).

 

3.2                                 Amount of Elections.  Each Deferral Election
filed by an Eligible Employee must specify the amount of Bonus Deferral
Contributions in a whole percentage between 1% and 15% of the Participant’s
applicable Bonus.

 

Section 4.  Individual Account.

 

4.1                                 Creation of Accounts.  The Company will
establish and maintain on its books a reserve Account in the name of each
Participant.  Each Participant’s Account will be credited with the amount of the
Participant’s Bonus Deferral Contributions (and earnings and losses

 

- 5 -


 

thereon) made in all calendar years, including any Bonus Deferral Contributions
for the Bonus earned in 2002 that are attributable to Deferral Elections
originally made under the CBS Excess 401(k) Plan.  A Participant’s Account will
be divided into the following subaccounts: (i) a “Pre-2005 Subaccount” for
amounts deferred and vested for purposes of Code Section 409A by a Participant
as of December 31, 2004 (and earnings and losses thereon), and (ii) a “Post-2004
Subaccount” for amounts deferred and/or vested for purposes of Code Section 409A
by a Participant after December 31, 2004 (and earnings and losses thereon). 
Amounts in the Pre-2005 Subaccounts, which are intended to qualify for
“grandfathered” status, shall be subject to the terms and conditions specified
in Part A of the Plan as in effect as of October 3, 2004.  A Participant will
always be 100% vested in amounts credited to his or her Account hereunder.

 

4.2                                 Investments.

 

(a)                                  Amounts, if any, in a Participant’s
Post-2004 Subaccount will be credited through December 31st of the calendar year
in which the Participant experiences a Separation from Service with an amount
equal to the amount which would have been earned had such amounts been invested
in the same Investment Options and in the same proportion as the Participant may
elect, from time to time, to have his Salary Reduction Contributions invested
under the CBS 401(k) Plan (other than the Self-Directed Account), or if no such
election has been made, in the Fixed Income Fund (or any successor fund).

 

(b)                                 If a Participant elects (or is deemed to
elect) to have his Post-2004 Subaccount distributed in a single lump sum payable
on the later of (A) January 31st of the first calendar year following the
calendar year in which the Participant experiences a Separation from Service or
(B) the first business day of the seventh calendar month following the calendar
month in which the Participant experiences a Separation from Service, no
additional adjustments will be made to the Participant’s Post-2004 Subaccount
after December 31st of the calendar year in which the Participant experiences a
Separation from Service that results in the Participant’s Post-2004 Subaccount
becoming payable on either of such dates.  If a Participant elects a single lump
sum payable in the second, third, fourth or fifth calendar year following the
calendar year in which the Participant experiences a Separation from Service,
the Participant’s Post-2004 Subaccount will be credited with earnings based on
the rate of return in the Fixed Income Fund (or any successor fund) beginning
January 1st of the calendar year following the calendar year in which the
Participant experiences a Separation from Service that results in the
Participant’s Post-2004 Subaccount becoming payable and continuing through
December 31st of the calendar year immediately preceding the calendar year in
which the single lump sum is paid.

 

(c)                                  If a Participant elects to have his
Post-2004 Subaccount distributed in Annual Payments, no additional adjustments
will be made to any amount payable in the first calendar year following the
calendar year in which the Participant experiences a Separation from Service
that results in his Post-2004 Subaccount becoming payable.  For any Annual
Payments made in the second, third, fourth or fifth calendar year following the
calendar year in which the Participant experiences a Separation from Service,
the Participant’s Post-2004 Subaccount shall be credited with earnings based on
the rate of return in the Fixed Income Fund (or any successor fund) beginning
January 1st of the calendar year following the calendar year in which the
Participant experiences a Separation from Service that results in his Post-2004
Subaccount

 

- 6 -


 

becoming payable and continuing through December 31st of the calendar year
immediately preceding the calendar year in which each payment is made.

 

(d)                                 No provision of this Plan shall require the
Company or the Employer to actually invest any amounts in any fund or in any
other investment vehicle.

 

4.3                                 Account Statements.  Each Participant will
be given, at least annually, a statement showing (i) Bonus Deferral
Contributions, and (ii) the balance of the Participant’s Account after crediting
Investments.

 

Section 5.  Payment.

 

5.1                                 Joint Payment Option Election.

 

(a)                                  An Eligible Employee who has not elected or
been deemed to have elected a Joint Payment Option under any other account
balance plan that is required to be aggregated with this Plan under Code
Section 409A shall, when he first becomes eligible to participate in the Plan,
elect a Joint Payment Option on a written or electronic form acceptable to the
Committee (a “Payment Election”) at the same time that the Eligible Employee
files his initial Deferral Election to commence participation in the Plan
pursuant to Section 3.1 and in any event not later than his initial Election
Filing Date.  Such Payment Election shall be effective as of such initial
Election Filing Date and shall be irrevocable.  A Joint Payment Option elected
pursuant to a Payment Election shall apply to all amounts credited to the
Participant’s Post-2004 Subaccount in this Plan and his Post-2004 Subaccount
under any other account balance plan that is required to be aggregated with this
Plan under Code Section 409A.

 

(b)                                 (i)                                     A
Participant may elect to receive his entire Post-2004 Subaccount under either of
the following Joint Payment Options (A) a single lump sum; or, (B) annual
payments over a period of two, three, four or five years (“Annual Payments”). 
The Annual Payments shall be treated as a single payment for purposes of this
Section 5.  If a Participant elects to receive Annual Payments over a period of
two or more years, such Annual Payments shall be made in substantially equal
annual payments, unless the Participant designates, at the time of making his
Joint Payment Option election, a specific percentage of his Post-2004 Subaccount
to be distributed in each year.  All specified percentages must be a whole
multiple of 10% and the total of all designated percentages must be equal to
100%.

 

(ii)                                  If a Participant elects to receive Annual
Payments, the first payment shall be made on the later of (A) January 31st of
the calendar year immediately following the calendar year in which the
Participant experiences a Separation from Service or (B) the first business day
of the seventh calendar month following the calendar month in which the
Participant experiences a Separation from Service, and any subsequent Annual
Payments shall be made on each applicable January 31st thereafter.

 

(iii)                               If a Participant makes a Joint Payment
Option Election to receive payments in a single lump sum, such lump sum payment
shall be made on the later of (A) January 31st of the calendar year immediately
following the calendar year in which the Participant experiences a Separation
from Service or (B) the first business day of the seventh

 

- 7 -


 

calendar month following the calendar month in which the Participant experiences
a Separation from Service.  Alternatively, the Participant may elect for the
single lump sum to be paid on January 31st of the second, third, fourth or fifth
calendar year following the end of the calendar year in which the Participant
experiences a Separation from Service.

 

(iv)                              If a Participant does not make a Joint Payment
Option Election in accordance with the terms of the Plan or any other account
balance plan that is required to be aggregated with this Plan under Code
Section 409A, such Participant shall be deemed to have made a Joint Payment
Option Election to receive his Post-2004 Subaccount in a single lump sum payable
in accordance with the first sentence of Section 5.1(b)(iii).

 

(v)                                 The following examples illustrate the
provisions of this Section 5.1(b):

 

Example 1: Assume that a Participant elects (or is deemed to elect) a Joint
Payment Option that provides for a single lump sum payment on the later of
(A) January 31st of the calendar year following the calendar year in which he
incurs a Separation from Service or (B) the first business day of the seventh
calendar month following the calendar month in which the Participant experiences
a Separation from Service, and the Participant experiences a Separation from
Service on March 15, 2009.  The lump sum shall be paid on January 31, 2010.  The
Participant alternatively could have elected to receive his lump sum payment on
January 31, 2011, 2012, 2013 or 2014.

 

Example 2: Same facts as Example 1, except the Participant experiences a
Separation from Service on September 15, 2009.  In this example, the lump sum
will be paid on the first business day in April 2010.

 

Example 3: If a Participant elects a Joint Payment Option that provides for
Annual Payments over a period of four years in the event of a Separation from
Service and experiences a Separation from Service on March 15, 2009, each
payment on January 31, 2010 through 2013 will be comprised of approximately 25%
of the Participant’s Post-2004 Subaccount as of the Participant’s date of
Separation from Service, though the actual amount of each payment may not be the
same due to crediting of investment gains and losses through December 31st of
the calendar year prior to the calendar year of each such payment.  A
Participant alternatively could designate that 10% of his Post-2004 Subaccount
be distributed on January 31, 2010, 20% on January 31, 2011, 30% on January 31,
2012 and 40% on January 31, 2013, or, any other combination of percentages that
totals 100%.

 

Example 4: Same facts as Example 3, except the Participant experiences a
Separation from Service on September 15, 2009.  In this example, the first
payment shall be made on the first business day in April 2010, and the remaining
three payments will be made on January 31, 2011, 2012, and 2013.  The
alternative schedule described in Example 3 would result in payment of 10% of
his Post-2004 Subaccount on the first business day in April 2010, 20% on
January 31, 2011, 30% on January 31, 2012 and 40% on January 31, 2013.

 

5.2                                 Payment on Account of Separation from
Service.  If a Participant experiences a Separation from Service prior to his
death, the Participant shall commence receiving payments

 

- 8 -


 

from his Post-2004 Subaccount in accordance with the Joint Payment Option
Election in effect with respect to the Participant.

 

5.3                                 Payment on Account of Participant’s Death.
If a Participant dies prior to his Separation from Service, the Participant’s
entire Post-2004 Subaccount shall be paid to the Participant’s beneficiary in a
single lump sum payment within 90 days of the Participant’s death.

 

Section 6.  Unforeseeable Emergency Distributions and Deferral Revocations.

 

A Participant may request the Committee to accelerate distribution of all or any
part of the value of his Post-2004 Subaccount solely for the purpose of
alleviating an Unforeseeable Emergency.  Payments of amounts as a result of an
Unforeseeable Emergency may not exceed the amount necessary to satisfy such
Unforeseeable  Emergency, plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, and after taking into account any
additional compensation that is available to the Participant upon cancellation
of the Participant’s Bonus Contributions.  The Committee may request that the
Participant provide certifications and other evidence of qualification for such
Unforeseeable Emergency distribution as it determines appropriate.  The decision
of the Committee with respect to the grant or denial of all or any part of such
request shall be in the discretion of the Committee, whether or not the
Participant demonstrates that an Unforeseeable Emergency exists, and shall be
final and binding and not subject to review.  If a Participant receives a
distribution upon an Unforeseeable Emergency pursuant to this Section 6 or a
hardship withdrawal under the CBS 401(k) Plan, the Participant’s Deferral
Election will be canceled in its entirety for the remainder of the calendar year
in which such Unforeseeable Emergency distribution is made under this Plan and
under any other account balance plan that is required to be aggregated with this
Plan under Code Section 409A.

 

Section 7.  Beneficiary Designation

 

A Participant’s beneficiary designation for this Plan will automatically be the
same as the Participant’s beneficiary designation recognized under the CBS
401(k) Plan, unless a separate written designation of beneficiary form for this
Plan has been properly filed with the Committee in a form acceptable to the
Committee.  In the absence of such a designation and at any other time when
there is no existing beneficiary designated hereunder, the beneficiary of the
Participant for payment of his Account hereunder shall be the estate of the
Participant.  If two or more persons designated as a Participant’s beneficiary
are in existence with respect to his Post-2004 Subaccount, the amount of any
lump sum payment payable hereunder shall be divided equally among such persons
unless the Participant’s beneficiary designation specifically provides for a
different allocation.

 

Section 8.  Nature of Interest of Participant.

 

Participation in this Plan will not create, in favor of any Participant, any
right or lien in or against any of the assets of the Company or any Employer,
and all amounts of compensation deferred hereunder shall at all times remain an
unrestricted asset of the Company or the Employer.  A Participant’s rights to
benefits payable under the Plan are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, or encumbrance.  All

 

- 9 -


 

payments hereunder shall be paid in cash from the general funds of the Company
or applicable Employer and no special or separate fund shall be established and
no other segregation of assets shall be made to assure the payment of benefits
hereunder.  Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship, between any Employer and a Participant or any other
person, and the Company’s and each Employer’s promise to pay benefits hereunder
shall at all times remain unfunded as to the Participant.

 

Section 9.  Administration.

 

9.1                                 Committee.  This Plan will be administered
by the Committee.

 

9.2                                 Powers of the Committee.  The Committee’s
powers will include, but will not be limited to, the power:

 

(i)                                     to determine who are Eligible Employees
for purposes of participation in the Plan;

 

(ii)                                  to interpret the terms and provisions of
the Plan and to determine any and all questions arising under the Plan,
including without limitation, the right to remedy possible ambiguities,
inconsistencies, or omissions by a general rule or particular decision;

 

(iii)                               to adopt rules consistent with the Plan; and

 

(iv)                              to approve certain amendments to the Plan.

 

9.3                                 Claims Procedure.  The Committee shall have
the exclusive right to interpret the Plan and to decide any and all matters
arising thereunder.  In the event of a claim by a Participant as to the amount
of any distribution or method of payment under the Plan, within 90 days of the
filing of such claim, unless special circumstances require an extension of such
period, such person will be given notice in writing of any denial, which notice
will set forth the reason for the denial, the Plan provisions on which the
denial is based, an explanation of what other material or information, if any,
is needed to perfect the claim, and an explanation of the claims review
procedure.  The Participant may request a review of such denial within 60 days
of the date of receipt of such denial by filing notice in writing with the
Committee.  The Participant will have the right to review pertinent Plan
documents and to submit issues and comments in writing.  The Committee will
respond in writing to a request for review within 60 days of receiving it,
unless special circumstances require an extension of such period.  The
Committee, at its discretion, may request a meeting to clarify any matters
deemed appropriate.

 

9.4                                 Finality of Committee Determinations. 
Determinations by the Committee and any interpretation, rule, or decision
adopted by the Committee under the Plan or in carrying out or administering the
Plan shall be final and binding for all purposes and upon all interested
persons, their heirs, and personal representatives.

 

- 10 -


 

Section 10.  No Employment Rights.

 

No provisions of the Plan or any action taken by the Company, any Employer, the
Board of Directors, or the Committee shall give any person any right to be
retained in the employ of the Company or any Employer, and the right and power
of the Company or any Employer to dismiss or discharge any Participant is
specifically reserved.

 

Section 11.  Amendment, Suspension, and Termination.

 

The Committee shall have the right to amend the Plan at any time, unless
provided otherwise in the Company’s governing documents.  The Board of Directors
shall have the right to suspend or terminate the Plan at any time.  No
amendment, suspension or termination shall, without the consent of a
Participant, adversely affect such Participant’s rights in his Account;
provided, however, that the consent requirement of Participants to certain
actions shall not apply to any amendment or termination that is deemed necessary
by the Company to avoid the imposition on any person of additional taxes,
penalties or interest under Code Section 409A.  In the event the Plan is
terminated, the Committee may continue to administer the Plan in accordance with
the relevant provisions thereof or shall have the right to change the time and
form of distribution of Participants’ Accounts, including requiring that the
Accounts be immediately distributed in the form of a lump sum payment; provided,
however, that no such change in the time or form of payment shall cause the Plan
to fail to comply with the requirements of Code Section 409A.

 

Section 12.  Miscellaneous.

 

12.1                           Severability.  If a provision of the Plan shall
be held invalid, the invalidity shall not affect the remaining parts of the
Plan, and the Plan shall be construed and enforced as if the invalid provision
had not been included in the Plan.

 

12.2                           Governing Law.  The provisions of the Plan shall
be governed by and construed in accordance with the laws of the State of New
York, to the extent not preempted by the laws of the United States.

 

12.3                           Gender.  Wherein used herein, words in the
masculine form shall be deemed to refer to females as well as males.

 

12.4                           Code Section 409A.  To the extent applicable, it
is intended that this Plan comply with the provisions of Code Section 409A. 
References to Code Section 409A shall include any proposed, temporary or final
regulation, or any other guidance, promulgated with respect to such section by
the U.S. Department of the Treasury or the Internal Revenue Service.  This Plan
shall be administered and interpreted in a manner consistent with this intent. 
If any provision of this Plan is susceptible of two interpretations, one of
which results in the compliance of the Plan with Code Section 409A and the
applicable Treasury Regulations, and one of which does not, then the provision
shall be given the interpretation that results in compliance with Code
Section 409A and the applicable Treasury Regulations.  Notwithstanding the
foregoing or any other provision of this Plan to the contrary, neither the
Company nor any of its subsidiaries or affiliates shall be

 

- 11 -


 

deemed to guarantee any particular tax result for any Participant, spouse, or
beneficiary with respect to any payments provided hereunder.

 

- 12 -
